Title: From Benjamin Franklin to Gourlade & Moylan, 5 July 1780
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen
Passy, July 5. 1780.
I wrote to M Williams on the 27th. Ult. inclosing an oder to the Commanding officer of the Alliance to take on board that frigate as many of the arms &c as he could conveniently Stow, and to give a Receipt for the same. I at the same time signified my Desire to have the Arriel fitted and dispatched with the utmost Expedition. M Williams is now here and consequently has not received my Letter, I therefore gave him a Duplicate of the Order to forward to you, and I have now to request that the remainder of the Powder and Arms may be shipped on board the Ariel, and that frigate dispatced under the Command of Commodore Jones as soon as possible. If there should remain any Room after loading the Arms and Powder let M Williams’s Cloathing have a preference to all other Goods— If the Bonhomme Richard’s men are released from the Alliance there will be enough for the Ariel, if not you must get together as many as you can, and in Addition I will order some others to join who have lately arrived at St. Malo.
You will please to inform me in answer to this when You think the Ariel will sail and I will take care to have my Dispatches ready for her, I am Gentlemen Your most humble Servant
Messrs. Gourlade and Moylan.
